Citation Nr: 0026417	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a pulmonary disorder 
claimed as due to the exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the RO.  

The Board, in pertinent part, remanded the issue of service 
connection for a pulmonary disorder in May 1996.  The 
decision, however, was vacated by the Board in August 1996.  

Then, in April 1997, the Board remanded the issue of service 
connection for a pulmonary disorder for additional 
development.  

In May 1998, the Board again remanded the issue of service 
connection for a pulmonary disorder back to the RO for 
additional development.  



FINDINGS OF FACT

1.  The veteran was likely exposed to mustard gas in 
connection with chemical testing during his service in World 
War II.  

2.  The veteran is shown by the medical evidence as likely as 
not to have suffered from chronic forms of bronchitis, 
laryngitis and asthma.  

3.  The veteran currently suffers from chronic restrictive 
pulmonary disease which is not shown to be causally related 
to mustard gas exposure in service.  




CONCLUSIONS OF LAW

1.  The veteran's chronic bronchitis, laryngitis and asthma 
are presume to have been the result of his mustard gas 
exposure which was incurred in service. 38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.316 (1999).  

2.  The veteran's chronic restrictive pulmonary disease is 
not due to the specified mustard gas exposure or other 
disease or injury which was not incurred in or aggravated by 
service; nor may it may presumed to have been due disease or 
injury which incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 33.102, .303, 
3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he is entitled to 
service connection for a pulmonary disability due to his 
exposure to mustard gas in connection with testing performed 
in service during World War II.   

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  That is, he has 
presented a claim which is plausible.  All relevant facts 
have been properly developed, and no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

A careful review of the service department records shows that 
the veteran did participate in chemical warfare tests in 
January 1944 and that he was exposed to chemicals on seven 
occasions.  Thus, the Board finds it to be likely that the 
veteran was exposed to mustard gas during his period of 
active service.  

In a February 1993 letter, Kenneth D. Weeks, Jr., M.D., a 
private physician, reported that the veteran had had episodes 
of weakness, presyncope and shortness of breath associated 
with an August 1997 myocardial infarction.  Dr. Weeks noted 
that the veteran's dyspnea had been recently evaluated with a 
chest x-ray study which showed central pulmonary vessels to 
be somewhat prominent.  It was reported that the veteran had 
had some wheezing, cough and dyspnea in the past, but that 
pulmonary function tests were normal for the veteran's age.  

At a May 1993 VA examination, the veteran stated that when he 
got out of the service, he started having attacks of, what he 
called, asthma.  A physical examination showed normal chest 
space and expansion.  The examiner diagnosed the veteran with 
a history of breathing difficulties, designated "asthma" by 
the veteran; normal physical examination.  

Another VA examination was conducted in August 1997.  Chest 
x-ray studies showed no evidence of congestive failure or 
other signs of acute pulmonary infiltrates.  The impression 
was that of mild cardiomegaly, with changes of median 
sternotomy and coronary artery bypass surgery; no other 
evidence of an acute pulmonary process.  There was evidence 
of a thoracic scoliosis, convex to the right.  Three 
pulmonary function tests were done.  Two of the tests 
revealed severe restriction; the third indicated severe 
obstruction as well as low vital capacity, possibly from 
concomitant restrictive defect.  It was noted that the 
veteran had coughing with each test trial, but there were no 
reports of wheezing.  It was reported that the veteran had 
good cooperation and understanding.  The examiner noted that 
the obstructive pulmonary disease was secondary to thoracic 
scoliosis and surgical procedures involving the rib cage.  

The VA examination report indicated that the veteran reported 
shortness of breath with difficulty in expiring his breath 
after climbing a graded path to his place of work.  He noted 
that he required rest after 30 yards.  He reported having had 
recurrent bronchitis, but stated that his doctors felt that 
it was due to sinusitis.  An examination of the chest 
revealed good expansion, and the lungs were entirely clear to 
percussion and auscultation.  The veteran showed no evidence 
of dyspnea at rest or on exertion, and there was no digital 
evidence of clubbing or cyanosis.  He did not cough 
spontaneously during the examination.  The diagnoses were 
those of history of mild asthma, controlled with medication 
with abnormal pulmonary function studies and chest x-ray 
studies; and history of recurrent bronchitis with laryngitis 
secondary to chronic sinus condition.  The examiner noted, 
however, that the examination was normal.  

The examiner stated that he could find no clinical evidence 
of severe COPD or emphysema and that the laryngitis and 
bronchitis were secondary to a sinus condition.  It was also 
noted that the history of asthma was of a very mild nature 
and was not substantiated by x-ray and pulmonary function 
study findings.  It was reported that there was no evidence 
of emphysema and only minimal asthma.  

The August 1997 examination report was sent to the 
Compensation and Pension Coordinator at the VA Medical Center 
in Salisbury, North Carolina, for a second opinion and 
clarification of the COPD diagnosis and its etiology.  In a 
December 1997 memorandum, it was stated that the pulmonary 
function tests did not support a diagnosis of COPD, but 
rather of chronic restrictive pulmonary disease.  He noted 
that the determination of the obstructive component using 
breathing tests was in great degree determined by the 
enthusiasm and compliance of the patient in performing the 
tests.  

Hence, the VA examiner stated that it was most likely an 
error.  He also noted that the veteran's clinical history as 
provided to the August 1997 examiner was consistent with some 
bronchitis.  It was concluded that the veteran was 
"suffering from a chronic restrictive pulmonary disease 
which, of course, [could not] be connected to his exposure to 
mustard gas" in service.  

In light of the several and conflicting pulmonary diagnoses, 
some of which are listed in § 3.316(a)(2), the Board remanded 
the case back to the RO for a reexamination to reconcile the 
diagnoses and determine if the veteran was suffering from any 
of the listed diseases.  

Pursuant to the directives set forth in the May 1998 Remand, 
the veteran was afforded a VA medical examination in March 
1999.  Chest x-ray studies showed that the veteran's lungs 
were clear.  Pulmonary function tests indicated moderate 
restriction.  The veteran reported a history of one to two 
episodes of bronchitis per year, particularly over the past 
seven or eight years.  The veteran reported having a cough 
which occasionally brought up clear phlegm.  Upon physical 
examination, the chest was large.  There was dorsal kyphosis 
noted.  The chest was clear to percussion.  Auscultation 
revealed some rhonchi at the bases.  There were no wheezes 
noted.  The chest showed a healed midline sternotomy scar.  
The cardiac examination was unremarkable.  

The diagnosis was that of chronic restrictive pulmonary 
disease.  The examiner noted that the veteran showed 
restrictive disease by testing, but had history of multiple 
episodes of bronchitis.  The examiner stated that he saw no 
evidence of long tern pulmonary disease secondary to mustard 
gas.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110. 
(West 1991 & Supp. 2000).  With chronic disease shown as such 
in service or within the presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease 
(COPD) is sufficient to establish service connection.  
38 C.F.R. § 3.316(a)(2) (1999).  Service connection, however, 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b) (1999).  

The veteran asserts that the claimed disabilities are caused 
by exposure to mustard gas in service.  The Board has 
reviewed the evidence of record, and notes that in Pearlman 
v. West, 11 Vet. App. 443 (1998), the Court articulated a 
relaxed standard for establishing a well-grounded claim of 
service connection in a case involving exposure to mustard 
gas.  The Court specifically held that, for purposes of 
submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316 (1999), the Board must 
assume that the lay testimony of exposure is true.  In light 
of Pearlman, the Board has determined that the veteran's 
claim is well grounded.  

In addition, the Board finds that the veteran in all 
likelihood received full body exposure to mustard gas in 
connection with the chemical testing performed during his 
service in World War II.  

After a full review of the record, the Board finds that the 
medical evidence establishes that the veteran suffers from 
chronic restrictive pulmonary disease.  In contrast to 
chronic obstructive pulmonary disease, chronic restrictive 
pulmonary disease is not one of the enumerated disorders 
listed in 38 C.F.R. § 3.316 (1999) for which service 
connection may be granted following the requisite mustard gas 
exposure.  In fact, at the time of the recent VA 
examinations, it was opined that the chronic restrictive 
pulmonary disease was not due to the mustard gas exposure in 
service.  

However, the medical evidence also shows that the veteran as 
likely as not has suffered from bronchitis, laryngitis and 
asthma of a chronic form.  The Board also finds no 
affirmative evidence of another cause for these conditions.  
Hence, the Board concludes that service connection for a 
pulmonary disability manifested by chronic bronchitis, 
laryngitis and asthma as secondary to exposure to mustard gas 
is warranted.  



ORDER

Service connection for chronic restrictive pulmonary disease 
as due to mustard gas exposure is denied.  

Service connection for chronic bronchitis, laryngitis and 
asthma as due to mustard gas exposure is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

